[Cite as State v. Ali, 2019-Ohio-3864.]

                               IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT


State of Ohio,                                     :             No. 18AP-935
                                                              (C.P.C. No. 17CR-4551)
                 Plaintiff-Appellee,               :                  and
                                                                 No. 18AP-936
v.                                                 :          (C.P.C. No. 18CR-0875)
                                                                      and
Jibril M. Ali,                                     :             No. 18AP-938
                                                              (C.P.C. No. 18CR-2472)
                 Defendant-Appellant.              :
                                                            (REGULAR CALENDAR)
                                                   :


                                          D E C I S I O N

                                    Rendered on September 24, 2019


                 On brief: Ron O'Brien, Prosecuting Attorney, and
                 Barbara A. Farnbacher, for appellee. Argued: Barbara A.
                 Farnbacher.

                 On brief: Dennis C. Belli, for appellant. Argued: Dennis C.
                 Belli.

                  APPEALS from the Franklin County Court of Common Pleas

LUPER SCHUSTER, J.
        {¶ 1} Defendant-appellant, Jibril M. Ali, appeals from three judgment entries of
the Franklin County Court of Common Pleas finding him guilty, pursuant to guilty pleas, of
robbery, theft, and receiving stolen property. For the following reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} This appeal results from Ali's convictions under three separate indictments.
First, by indictment filed August 17, 2017, plaintiff-appellee, State of Ohio, charged Ali with
one count of receiving stolen property in violation of R.C. 2913.51, a felony of the fourth
degree ("the first indictment"). The first indictment stemmed from an incident in which
Ali fled from the vicinity of a stolen vehicle. Subsequently, on February 22, 2018, the state
Nos. 18AP-935, 18AP-936, and 18AP-938                                                        2


indicted Ali on two counts of robbery in violation of R.C. 2911.02, one a felony of the second
degree and one a felony of the third degree ("the second indictment"). The second
indictment related to Ali's participation in the robbery of a CVS Pharmacy. Finally, on
May 21, 2018, the state indicted Ali on one count of theft in violation of R.C. 2913.02, a
felony of the fifth degree; one count of aggravated robbery in violation of R.C. 2911.01, a
felony of the first degree, along with an accompanying firearm specification pursuant to
R.C. 2941.145(A); and two counts of robbery in violation of R.C. 2911.02, one a felony of the
second degree and one a felony of the third degree, along with accompanying firearm
specifications pursuant to R.C. 2941.145(A) ("the third indictment"). The third indictment
related to Ali's involvement in the separate thefts of iPhones from two different victims.
       {¶ 3} On June 25, 2018, Ali appeared before the trial court and entered guilty pleas
related to the first indictment and the second indictment. Pursuant to a plea agreement
with the state, Ali entered a guilty plea to one count of receiving stolen property, a fifth-
degree felony, in the first indictment and one count of second-degree felony robbery in the
second indictment. The trial court accepted Ali's guilty pleas and ordered a presentence
investigation report ("PSI") before sentencing.
       {¶ 4} After entering his guilty pleas related to the first indictment and the second
indictment, but prior to being sentenced, Ali was arrested on the third indictment.
Following his arrest, Ali appeared before the trial court on October 15, 2018 and entered a
guilty plea to one count of fifth-degree felony theft and one count of second-degree felony
robbery without the accompanying firearm specification. The state agreed to a nolle
prosequi on the other charges in Ali's three indictments.
       {¶ 5} The trial court conducted one sentencing hearing on October 30, 2018 for all
three cases. During the sentencing hearing, the trial court heard statements from the
detective who investigated the CVS robbery and from one of the victims of the iPhone
robbery. At the conclusion of the sentencing hearing, the trial court ordered Ali to serve 11
months in prison for the receiving stolen property conviction stemming from the first
indictment, 11 months for the theft conviction stemming from the second indictment, 4
years for the robbery conviction stemming from the second indictment, and 3 years for the
robbery conviction stemming from the third indictment. The trial court ordered Ali to serve
the sentences consecutively for an aggregate prison term of 8 years and 10 months. The
Nos. 18AP-935, 18AP-936, and 18AP-938                                                       3


trial court journalized Ali's convictions and sentence in three separate judgment entries
filed November 7 and November 15, 2018. Ali timely appeals. This court sua sponte
consolidated all three cases for purposes of appeal.
II. Assignments of Error
       {¶ 6} Ali assigns the following errors for our review:
               [1.] The trial court's reliance on unproven accusations of other
               crimes and previously undisclosed facts violated R.C. 2930.14
               and defendant-appellant's Fourteenth Amendment right to
               due process and a fundamentally fair sentencing proceeding.

               [2.] The imposition of a prison term for defendant-appellant's
               fifth degree felony receiving stolen property conviction violated
               the mandatory community control sentencing provisions of
               R.C. 2929.13(B)(1)(a) and resulted in plain error.

               [3.] The imposition of consecutive prison terms without a
               proportionality finding required by R.C. 2929.14(C)(4)
               resulted in plain error.

               [4.] Defendant-appellant was denied his right to the effective
               assistance of counsel, as guaranteed by the Sixth and
               Fourteenth Amendments to the United States Constitution.

III. First Assignment of Error – Application of R.C. 2930.14
       {¶ 7}   In his first assignment of error, Ali argues the trial court erred in imposing
his sentence. More specifically, Ali asserts the trial court erroneously relied on accusations
of other criminal conduct and previously undisclosed facts in fashioning his sentence.
       {¶ 8} An appellate court will not reverse a trial court's decision unless the evidence
is clear and convincing that either the record does not support the sentence or that the
sentence is contrary to law. State v. Chandler, 10th Dist. No. 04AP-895, 2005-Ohio-1961,
¶ 10, citing State v. Maxwell, 10th Dist. No. 02AP-1271, 2004-Ohio-5660, ¶ 27, citing State
v. Comer, 99 Ohio St. 3d 463, 2003-Ohio-4165, ¶ 10. See also State v. Marcum, 146 Ohio
St.3d 516, 2016-Ohio-1002, ¶ 1 ("an appellate court may vacate or modify a felony sentence
on appeal only if it determines by clear and convincing evidence that the record does not
support the trial court's findings under relevant statutes or that the sentence is otherwise
contrary to law"). "In determining whether a sentence is contrary to law, an appellate court
must review the record to determine whether the trial court considered the appropriate
Nos. 18AP-935, 18AP-936, and 18AP-938                                                        4


statutory factors, made the required findings, gave the reasons for its findings, and properly
applied the statutory guidelines." Maxwell at ¶ 27, citing State v. Altalla, 10th Dist. No.
03AP-1127, 2004-Ohio-4226, ¶ 7.
       {¶ 9} Ali argues the trial court erred in relying on the contents of the victim impact
statements in determining his sentence. Pursuant to R.C. 2930.14, a trial court "shall
permit" a victim or victim's representative make a statement to the court prior to imposing
sentence. R.C. 2930.14(A). Further, R.C. 2930.14 provides:
              (B) The court shall consider a victim's statement made under
              division (A) of this section along with other factors that the
              court is required to consider in imposing sentence or in
              determining the order of disposition. If the statement includes
              new material facts, the court shall not rely on the new material
              facts unless it continues the sentencing or dispositional
              proceeding or takes other appropriate action to allow the
              defendant or alleged juvenile offender an adequate opportunity
              to respond to the new material facts.

       {¶ 10} At Ali's sentencing hearing, the trial court heard from a detective who
investigated Ali's involvement in the CVS robbery as a victim's representative and from one
of the victims of the iPhone thefts. In his statement, the detective indicated that Ali was
involved in a string of robberies of CVS and Kroger pharmacies even though the state only
indicted him for his conduct related to the robbery of one CVS Pharmacy. Additionally, the
victim of the iPhone robbery stated during his victim impact statement that the robbery
occurred in front of his young son, information Ali alleges was not known to him prior to
sentencing. We address each of these statements in turn.
       A. Detective's Allegations of Ali's Participation in Additional Robberies
       {¶ 11} During his statement to the trial court, the police detective spoke about Ali's
involvement in the robbery of the CVS Pharmacy, but went on to state there was a "larger
issue at hand," and indicated Ali had a "leading role" in convincing other juveniles to
participate in a string of pharmacy robberies throughout Columbus. (Oct. 30, 2018
Sentencing Tr. at 15-17.) The detective closed his statement by stating that "there is a bigger
issue" and that the "case isn't done with yet, and there [are] still aspects of it that are
ongoing." (Sentencing Tr. at 17.) Ali argues the detective's statements about other alleged,
uncharged criminal conduct deprived him of due process during the sentencing phase.
Nos. 18AP-935, 18AP-936, and 18AP-938                                                      5


       {¶ 12} Initially, we note that in imposing a sentence, the Supreme Court of Ohio has
noted that "the function of the sentencing court is to acquire a thorough grasp of the
character and history of the defendant before it." State v. Burton, 52 Ohio St. 2d 21, 23
(1977). Consistent with that purpose, R.C. 2929.19 permits a trial court to consider
"information relevant to the imposition of sentence" in crafting an appropriate sentence.
R.C. 2929.19(A) and (B). As such, "it is well-established in Ohio law that the court may
consider information beyond that strictly related to the conviction offense," including "the
offender's prior arrests, even if none yields prosecution," "facts that support a charge of
which the offender is ultimately acquitted," and even "mere allegations of crimes for which
the offender is never prosecuted." State v. Bowser, 186 Ohio App. 3d 162, 2010-Ohio-951,
¶ 15 (2d. Dist.), citing Burton at 23 ("[i]t is well-established that a sentencing court may
weigh such factors as arrests for other crimes"), State v. Wiles, 59 Ohio St. 3d 71, 78 (1991)
("[i]t is well established that a sentencing judge may take into account facts introduced at
trial relating to other charges, even ones of which the defendant has been acquitted"), and
State v. Cooey, 46 Ohio St. 3d 20, 35 (1989) (allegations of uncharged criminal conduct
included in a PSI report may be considered as part of the offender's social history).
       {¶ 13} The allegations of Ali's involvement in recruiting and organizing other
juveniles to participate in other pharmacy robberies was information relevant to the
imposition of the sentence pursuant to R.C. 2929.19 and the above case law. State v.
Ettenger, 10th Dist. No. 18AP-326, 2019-Ohio-2085, ¶ 7 ("[i]n fashioning the appropriate
sentence for an offense, the sentencing court may consider facts beyond the offense itself,
such as prior misconduct"), citing Bowser at ¶ 15; State v. Gore, 10th Dist. No. 15AP-686,
2016-Ohio-7667, ¶ 12; State v. Banks, 10th Dist. No. 10AP-1065, 2011-Ohio-2749, ¶ 24.
Thus, the trial court did not err in considering this information before fashioning the
appropriate sentence.
       {¶ 14} Moreover, to the extent Ali argues the trial court violated R.C. 2930.14(B) by
"relying" on this "material fact" of his alleged involvement in additional robberies, we
disagree. Though the trial court did incorrectly reference multiple stores, the trial court
clearly stated it was "certainly not sentencing [Ali] based on what the state has indicated
may be forthcoming, just with the convictions that are before" the trial court. (Sentencing
Tr. at 46.) Additionally, despite the incorrect reference to multiple pharmacies, the trial
Nos. 18AP-935, 18AP-936, and 18AP-938                                                        6


court repeatedly referred to the robbery of "a" store, indicating it understood it was
sentencing Ali for the robbery of one CVS Pharmacy. (Sentencing Tr. at 41.) It is clear from
the record, therefore, that to the extent the information about the additional robberies
could be considered "new material facts" within the meaning of R.C. 2930.14(B), the trial
court did not rely on that information but merely considered it.
         {¶ 15} Similarly, the trial court's consideration of the allegations of other criminal
conduct prior to fashioning a sentence did not deprive Ali of due process, as he argues. As
this court has noted, to trigger a due process claim resulting from the information before a
trial court at sentencing, a defendant must show, as a threshold matter, that the trial court
relied on that information rather than merely considered it. State v. Joseph, 10th Dist. No.
13AP-752, 2014-Ohio-2733, ¶ 15, citing Stewart v. Erwin, 503 F.3d 488, 491, 498 (6th
Cir.2007). As we noted above, the record is clear here that the trial court did not rely on
the information about the other robberies. Accordingly, Ali's argument that the trial court
was in violation of R.C. 2930.14(B) or that it deprived him of due process of law when it
permitted the detective to speak about allegations of Ali's other criminal conduct lacks
merit.
         B. Robbery Victim's Statement Regarding the Presence of His Child
         {¶ 16} Ali also argues the trial court erroneously relied on the statement of one of
the victims of the iPhone robberies. Specifically, the victim stated the robbery occurred in
the presence of his eight-year-old son. In imposing the sentence related to the iPhone
robberies, the trial court then stated:
                First, I can consider factors indicating that your conduct is
                more serious than conduct normally constituting the offense.
                The physical or mental injury suffered by the victim of the
                offense due to the conduct of the offender was exacerbated
                because of the physical or mental condition or age of the victim.

                Before hearing from [the victim], there were no circumstances
                that indicated that that factor would be present. The court was
                not made aware of any victims who had any physical or mental
                conditions that would have exacerbated the offense. But today
                the court has learned that [the victim's] eight-year-old son was
                present at the time that you attempted to rob [the victim] of his
                cell phone.
Nos. 18AP-935, 18AP-936, and 18AP-938                                                        7


(Sentencing Tr. at 31-32.) The trial court then stated it would "find that that factor is
present" based on the presence of the young child during the robbery. (Sentencing Tr. at
32.)
       {¶ 17} Based on this exchange, Ali argues the trial court clearly relied on the victim's
statement regarding the presence of his young son. Moreover, Ali argues the trial court's
reliance on this information was in violation of R.C. 2930.14(B) because this statement
constituted "new material facts." Notably, the trial court asked Ali during sentencing
whether he saw the child during the robbery and Ali stated he did not. The trial court then
reiterated that the victim stated his young son was present and stated it was "going to
believe what it is that [the victim] has said." (Sentencing Tr. at 39.)
       {¶ 18} Ali now asserts that the trial court violated R.C. 2930.14(B) when it did not
continue the sentencing proceeding upon learning the new material facts. We note,
however, that Ali did not request a continuance of the sentencing proceeding, and other
appellate districts in Ohio have not construed R.C. 2930.14(B) as requiring the sentencing
court to sua sponte continue the sentencing proceedings where the defendant fails to
request a continuance. See State v. Hufnagel, 7th Dist. No. 12 MA 195, 2014-Ohio-1799,
¶ 21 ("after a defendant has been aware that there is some new information the court 'use[d]
in imposing sentence upon a defendant, and the defendant does not seek a continuance to
rebut that information, then such information will not be found to constitute "new material
facts" that trigger the continuance requirement in R.C. 2930.14(B)' "), quoting State v.
Marple, 12th Dist. No. CA2004-09-073, 2005-Ohio-6272, ¶ 38, citing State v. Brown, 146
Ohio App. 3d 654, 660 (1st Dist.2001). See also State v. Rivera, 8th Dist. No. 101616, 2015-
Ohio-1302, ¶ 16 ("where it is clear from the record that the defendant is aware of the
information, and did not seek a continuance to rebut that information, then such
information will not be found to constitute 'new material facts' that trigger the continuance
requirement"), citing State v. Rose, 3d Dist. No. 05-06-32, 2007-Ohio-2863, ¶ 14.
       {¶ 19} Additionally, under the plain language of R.C. 2930.14(B), where a trial court
relies on "new material facts" in imposing the sentence, it is directed either to continue the
sentencing proceeding or take "other appropriate action to allow the defendant * * * an
adequate opportunity to respond to the new material facts." Allowing a defendant an
opportunity to respond to the victim's statement at the sentencing hearing can provide an
Nos. 18AP-935, 18AP-936, and 18AP-938                                                        8


"adequate opportunity to respond to the new material facts" within the meaning of R.C.
2930.14(B). See State v. Hites, 3d Dist. No. 6-11-07, 2012-Ohio-1892, ¶ 22 ("[t]he record
demonstrates that immediately after the statement of the victim's parents was read, the
trial court gave [the defendant] an opportunity to respond to the statement prior to
imposing her sentence," defeating the defendant's claim of error under R.C. 2930.14(B));
State v. Burns, 8th Dist. No. 97068, 2012-Ohio-491, ¶ 22-23 (engaging in discussion with
defendant's trial counsel about whether defendant might wish to bring in additional
witnesses to rebut information contained in a victim impact statement was an "adequate
opportunity to respond pursuant to R.C. 2930.14(B)" even where defense counsel
ultimately decided not to present any witnesses); State v. Clifford, 7th Dist. No. 09 JE 32,
2010-Ohio-4867, ¶ 52 ("[t]he plain language of R.C. 2930.14 does not require the trial court
to solicit a personal statement from the defendant in response," as "[a] response from
defense counsel" during the sentencing hearing without requesting a continuance
"completely satisfied any applicable statutory requirements"); State v. Stone, 2d Dist. No.
24554, 2012-Ohio-630, ¶ 15 (finding no error under R.C. 2930.14(B) where the defendant
and his counsel were given the opportunity to address the victim's mother's statement at
the sentencing hearing).
       {¶ 20} Here, the trial court allowed Ali to respond to the information contained in
the victim impact statement twice: once immediately after the statement of the victim of
the iPhone robbery and again at the end of the sentencing hearing just prior to the trial
court announcing Ali's sentence. Although Ali denied having knowledge of the presence of
the young child during the robbery, the trial court nonetheless gave him the opportunity to
respond to the new material facts as contemplated in R.C. 2930.14(B). Thus, we conclude
the trial court did not violate R.C. 2930.14(B) when it did not sua sponte continue the
sentencing proceeding in light of "new material facts" but instead provided Ali the
opportunity to respond to the information from the victim impact statement during the
sentencing hearing.
       {¶ 21} Having determined that neither the statement from the detective nor the
statement from the victim of the iPhone robbery resulted in a violation of R.C. 2930.14(B)
or a violation of Ali's right to due process, we overrule Ali's first assignment of error.
Nos. 18AP-935, 18AP-936, and 18AP-938                                                      9


IV. Second Assignment of Error – Prison Term for Fifth-Degree Felony
       {¶ 22} In his second assignment of error, Ali argues the trial court erred in imposing
a prison term for his conviction of fifth-degree felony receiving stolen property rather than
imposing community control. Ali asserts this was a violation of R.C. 2929.13(B)(1)(a).
       {¶ 23} As the state notes, Ali did not object at the sentencing hearing to the trial
court's imposition of a prison term rather than community control for his conviction of
receiving stolen property. Thus, Ali has waived all but plain error. State v. Jackson, 92
Ohio St. 3d 436, 444 (2001). An appellate court recognizes plain error with the utmost
caution, under exceptional circumstances, and only to prevent a miscarriage of justice.
State v. Pilgrim, 184 Ohio App. 3d 675, 2009-Ohio-5357, ¶ 58 (10th Dist.), citing State v.
Diar, 120 Ohio St. 3d 460, 2008-Ohio-6266, ¶ 139.
       {¶ 24} For an error to be a "plain error" under Crim.R. 52(B), it must satisfy three
prongs: (1) there must be an error, meaning a deviation from a legal rule, (2) the error must
be "plain," meaning an "obvious" defect in the trial proceedings, and (3) the error must have
affected "substantial rights," meaning the error must have affected the outcome of the trial.
State v. Barnes, 94 Ohio St. 3d 21, 27 (2002).
       {¶ 25} Here, the trial court imposed an 11-month prison term for Ali's conviction of
receiving stolen property, a felony of the fifth degree. Pursuant to R.C. 2929.13(B)(1):
              (a) Except as provided in division (B)(1)(b) of this section, if an
              offender is convicted of or pleads guilty to a felony of the fourth
              or fifth degree that is not an offense of violence or that is a
              qualifying assault offense, the court shall sentence the offender
              to a community control sanction or combination of community
              control sanctions if all of the following apply:

              (i) The offender previously has not been convicted of or pleaded
              guilty to a felony offense.

              (ii) The most serious charge against the offender at the time of
              sentencing is a felony of the fourth or fifth degree.

              (iii) If the court made a request of the department of
              rehabilitation and correction pursuant to division (B)(1)(c) of
              this section, the department, within the forty-five-day period
              specified in that division, provided the court with the names of,
              contact information for, and program details of one or more
Nos. 18AP-935, 18AP-936, and 18AP-938                                                       10


              community control sanctions that are available for persons
              sentenced by the court.

              (iv) The offender previously has not been convicted of or
              pleaded guilty to a misdemeanor offense of violence that the
              offender committed within two years prior to the offense for
              which sentence is being imposed.

R.C. 2929.13(B)(1)(a).
       {¶ 26} Ali acknowledges that at the time of sentencing, he was also facing sentencing
for two second-degree felony robbery convictions, thus potentially precluding the
mandatory imposition of community control under R.C. 2929.13(B)(1)(a)(ii). However, Ali
argues R.C. 2929.13(B)(1)(a)(ii) should not apply because he asserts the joinder of
sentencing proceedings for the three indictments was merely an administrative
convenience. Ali provides no authority to support his argument that charges brought under
separate indictments should not be considered as charges "against the offender at the time
of sentencing" under R.C. 2929.13(B)(1)(a)(ii). This court will not add language to an
unambiguous statute. State v. Jordan, 10th Dist. No. 11AP-679, 2012-Ohio-954, ¶ 7, citing
State ex rel. Stoll v. Logan Cty. Bd. of Elections, 117 Ohio St. 3d 76, 2008-Ohio-333, ¶ 39.
Under the plain language of the statute, at the time of sentencing, Ali was facing charges
more serious than a fourth or fifth-degree felony, and R.C. 2929.13(B)(1)(a)(ii) thus limits
community control as a sanction. State v. Ganguly, 10th Dist. No. 14AP-383, 2015-Ohio-
845, ¶ 43. For these reasons, the trial court did not err, let alone plainly err, in imposing a
term of imprisonment rather than community control on the fifth-degree felony offense of
receiving stolen property. We overrule Ali's second assignment of error.
V. Third Assignment of Error – Imposition of Consecutive Sentences
       {¶ 27} In his third assignment of error, Ali argues the trial court plainly erred when
it imposed consecutive terms of imprisonment. As the state notes, Ali did not object to the
imposition of consecutive sentences during the sentencing hearing, and our review is thus
limited to plain error. Jackson at 444.
       {¶ 28} Before imposing consecutive sentences, a court must make certain findings.
R.C. 2929.14(C) provides as follows:
              (4) If multiple prison terms are imposed on an offender for
              convictions of multiple offenses, the court may require the
Nos. 18AP-935, 18AP-936, and 18AP-938                                                       11


              offender to serve the prison terms consecutively if the court
              finds that the consecutive service is necessary to protect the
              public from future crime or to punish the offender and that
              consecutive sentences are not disproportionate to the
              seriousness of the offender's conduct and to the danger the
              offender poses to the public, and if the court also finds any of
              the following:

              (a) The offender committed one or more of the multiple
              offenses while the offender was awaiting trial or sentencing,
              was under a sanction imposed pursuant to section 2929.16,
              2929.17, or 2929.18 of the Revised Code, or was under post-
              release control for a prior offense.

              (b) At least two of the multiple offenses were committed as part
              of one or more courses of conduct, and the harm caused by two
              or more of the multiple offenses so committed was so great or
              unusual that no single prison term for any of the offenses
              committed as part of any of the courses of conduct adequately
              reflects the seriousness of the offender's conduct.

              (c) The offender's history of criminal conduct demonstrates
              that consecutive sentences are necessary to protect the public
              from future crime by the offender.

       {¶ 29} Thus, pursuant to R.C. 2929.14(C)(4), in order to impose consecutive terms
of imprisonment, a trial court is required to make at least three distinct findings: (1) that
consecutive sentences are necessary to protect the public from future crime or to punish
the offender; (2) that consecutive sentences are not disproportionate to the seriousness of
the offender's conduct and to the danger the offender poses to the public; and (3) that one
of the subsections (a), (b), or (c) applies. State v. Price, 10th Dist. No. 13AP-1088, 2014-
Ohio-4696, ¶ 31, citing State v. Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177.
       {¶ 30} A trial court seeking to impose consecutive sentences must make the findings
required by R.C. 2929.14(C)(4) at the sentencing hearing and also incorporate such
findings into its sentencing entry. Bonnell at ¶ 37. However, a trial court need not state
reasons to support its findings, nor is the court "required to give a talismanic incantation of
the words of the statute, provided that the necessary findings can be found in the record
and are incorporated into the sentencing entry." Id. "[A] word-for-word recitation of the
language of the statute is not required," but where "the reviewing court can discern that the
Nos. 18AP-935, 18AP-936, and 18AP-938                                                      12


trial court engaged in the correct analysis and can determine that the record contains
evidence to support the findings, consecutive sentences should be upheld." Id. at ¶ 29.
       {¶ 31} At the October 30, 2018 sentencing hearing, in discussing the seriousness of
Ali's conduct, the trial court stated that it "finds that this is the most serious form of the
crime." (Sentencing Tr. at 46.) Subsequently, in announcing it would impose consecutive
sentences, the trial court stated:
              As to count three, the robbery, a felony of the second degree,
              the court is going to impose a prison term of four years with the
              Department of Rehabilitation and Correction. Consistent with
              [R.C. 2929.14(C)(4)], because these offenses constitute an
              ongoing course of conduct, because the court believes that no
              single sentence can satisfy that course of conduct, the danger
              that the conduct poses to the community, and in order to
              ensure the safety of the community, those sentences will run
              consecutive with each other.

(Sentencing Tr. at 48.)
       {¶ 32} In its subsequent judgment entry, the trial court stated that it weighed the
factors set forth in R.C. 2929.14 and further stated that it "finds that * * * a consecutive
sentence is not disproportionate to the seriousness of the Defendant's conduct and to the
danger the offender poses to the public." (Nov. 15, 2018 Jgmt. Entry at 2.)
       {¶ 33} Ali argues the trial court failed to make a finding that consecutive sentences
are not disproportionate to the seriousness of his conduct and the danger he posed, the
second finding required under the Bonnell test outlined above. See also R.C. 2929.14(C)(4).
Upon a review of the transcript of the sentencing hearing and the judgment entry, we
disagree. Although the trial court did not use the word "disproportionate," it nonetheless
addressed the seriousness of Ali's conduct, the danger Ali poses to the public, and the
inadequacy of a single sentence.      Thus, we conclude the trial court engaged in the
appropriate statutory analysis and the record supports a "disproportional" finding under
R.C. 2929.14(C)(4). State v. Dixon, 10th Dist. No. 17AP-884, 2018-Ohio-3759, ¶ 10 (noting
that when a court states "no single sentence can satisfy that course of conduct," the trial
court has weighed the severity of consecutive sentences against the seriousness of the
conduct, and this language thus "demonstrates that the trial court engaged in a
proportionality analysis even though it did not use the statutory language"); State v.
Nos. 18AP-935, 18AP-936, and 18AP-938                                                     13


Cardwell, 10th Dist. No. 15AP-1076, 2016-Ohio-5591, ¶ 13 (the record supports a
"disproportional" finding where "the trial court made findings regarding the seriousness of
appellant's conduct as it relates to the criminal offense and the inadequacy of a single
sentence to both fit appellant's conduct and adequately protect the public").
       {¶ 34} Because the record demonstrates the trial court engaged in the appropriate
analysis and made the requisite findings under R.C. 2929.14(C)(4), including the
proportionality finding, we conclude the trial court did not err, let alone plainly err, in
imposing consecutive sentences. Accordingly, we overrule Ali's third assignment of error.
VI. Fourth Assignment of Error – Ineffective Assistance of Counsel
       {¶ 35} In his fourth and final assignment of error, Ali argues he received the
ineffective assistance of counsel.   More specifically, Ali asserts his trial counsel was
ineffective in displaying disrespectful behavior to the court and in failing to make certain
objections during the sentencing hearing.
       {¶ 36} In order to prevail on a claim of ineffective assistance of counsel, Ali must
satisfy a two-prong test. First, he must demonstrate that his counsel's performance was
deficient. Strickland v. Washington, 466 U.S. 668, 687 (1984). This first prong requires
Ali to show that his counsel committed errors which were "so serious that counsel was not
functioning as the 'counsel' guaranteed the defendant by the Sixth Amendment." Id. If Ali
can so demonstrate, he must then establish that he was prejudiced by the deficient
performance. Id. To show prejudice, Ali must establish there is a reasonable probability
that, but for his counsel's errors, the result of the trial would have been different. A
"reasonable probability" is one sufficient to undermine confidence in the outcome of the
trial. Id. at 694.
       {¶ 37} In considering claims of ineffective assistance of counsel, courts indulge in a
strong presumption that counsel's conduct falls within the wide range of reasonable
professional assistance. State v. Conway, 109 Ohio St. 3d 412, 2006-Ohio-2815, ¶ 101. Ali
contends his trial counsel was ineffective in (1) displaying disrespectful and argumentative
behavior to the trial court; (2) failing to request a continuance upon learning of new
material facts during the victim impact statement; (3) failing to object to the trial court's
imposition of a prison term for his conviction of receiving stolen property rather than
Nos. 18AP-935, 18AP-936, and 18AP-938                                                           14


community control; and (4) failing to object to the trial court's imposition of consecutive
sentences.
       A. Trial Counsel's Disrespectful Interactions with the Court
       {¶ 38} Ali's first allegation of ineffective assistance of counsel is his trial counsel's
allegedly disrespectful interactions with the trial court. More specifically, Ali argues his
counsel's behavior toward to the trial court resulted in the trial court being biased against
Ali.
       {¶ 39} As the transcript of the sentencing hearing indicates, Ali's trial counsel
interrupted the trial court while it was making a finding related to the threat of a weapon
during the phone robbery, prompting the trial court to admonish trial counsel that it did
not "need for you to interject or to tell me why my recollection of what the victim has said
is incorrect." (Sentencing Tr. at 35.) Ali also points to several other exchanges between the
trial court and defense counsel in which Ali characterizes the trial court as "undoubtedly
quite upset" by defense counsel's conduct. (Appellant's Brief at 27.) These exchanges
culminated in the trial court cautioning defense counsel at the conclusion of the hearing,
after it had already announced Ali's sentence, that defense counsel was "going to put your
client in a predicament where he is going to get more time because you don't know how to
respect the court." (Sentencing Tr. at 51.) The trial court then warned defense counsel he
was "walking a thin line of a finding of contempt * * *, and I just don't want you to say
anything else to me." (Sentencing Tr. at 51-52.)
       {¶ 40} Ali asserts that these exchanges between his trial counsel and the trial court
demonstrate that the trial court would have been biased against his trial counsel, rendering
his sentencing hearing unfair. Initially we note that " ' "judicial remarks during the course
of a trial that are critical or disapproving of, or even hostile to, counsel, the parties, or their
cases, ordinarily do not support a bias or partiality challenge." ' " State v. Dennison, 10th
Dist. No. 12AP-718, 2013-Ohio-5535, ¶ 46, quoting State v. Dean, 127 Ohio St. 3d 140, 2010-
Ohio-5070, ¶ 49, quoting Liteky v. United States, 510 U.S. 540, 555 (1994). Moreover, as
this court has noted, "even if we assume for the sake of argument that defense counsel's
attitude somehow constituted deficient performance under Strickland," in order to
substantiate a finding of ineffective assistance of counsel we must still be able to discern
from the record "why the result would have been different had counsel not employed the
Nos. 18AP-935, 18AP-936, and 18AP-938                                                       15


mannerisms that apparently annoyed the judge." State v. Houston, 10th Dist. No. 16AP-
157, 2017-Ohio-1122, ¶ 38 (appellant did not demonstrate ineffective assistance of counsel
based on the trial court repeatedly cautioning defense counsel about counsel's demeanor
and tone, at one point specifically admonishing defense counsel as "disrespectful to this
court" because appellant could not show prejudice under Strickland), citing State v. Griffin,
10th Dist. No. 10AP-902, 2011-Ohio-4250, ¶ 42.
       {¶ 41} Here, the record does not reveal, and Ali does not articulate, how Ali suffered
any prejudice from his counsel's disrespectful attitude toward the trial court. The trial court
imposed a sentence that was within the statutory range and was otherwise in accordance
with law. See State v. Quintero, 10th Dist. No. 18AP-102, 2018-Ohio-5145, ¶ 42 (even if
counsel's performance during sentencing was deficient by not presenting mitigating
evidence, appellant did not show prejudice because he "fails to show how mitigating
evidence would have resulted in a lesser sentence"); State v. Hayes, 10th Dist. No. 08AP-
233, 2009-Ohio-1100, ¶ 29-30 (finding no ineffective assistance from counsel's conduct
during sentencing because even if counsel was deficient for failing to prepare for
sentencing, appellant did not articulate any prejudice and the trial court imposed a
sentence that was "within the range permitted by statute, and is supported by the
evidence"). Additionally, we note that the trial court saved its strongest admonishment of
Ali's trial counsel for after it had already imposed the sentence that was within the statutory
range, undercutting Ali's theory that the trial court necessarily must have been biased
against him based on his counsel's attitude.
       {¶ 42} Ali is unable to point to anything in the record suggesting the result of his
sentencing proceeding would have been different were it not for his trial counsel's behavior
and attitude toward the court. Thus, his counsel's allegedly disrespectful behavior will not
substantiate a claim of ineffective assistance of counsel.
       B. Failing to Request a Continuance
       {¶ 43} Ali's next alleged instance of ineffective assistance of his counsel is his trial
counsel's failure to request a continuance under R.C. 2930.14(B) upon learning the new
material facts of the presence of a young child during the commission of one of the
robberies.
Nos. 18AP-935, 18AP-936, and 18AP-938                                                      16


       {¶ 44} We agree with Ali that his trial counsel could have requested a continuance
under R.C. 2930.14(B) upon learning of the presence of the robbery victim's son during the
commission of the crime. However, Ali does not demonstrate that his trial counsel's failure
to request a continuance amounted to deficient performance under Strickland. As we
noted in our resolution of Ali's first assignment of error, R.C. 2930.14(B) contemplates the
granting of a continuance or "other appropriate action" to allow a defendant to respond to
new material information presented during a victim impact statement, including allowing
the defendant to respond directly to the new information during the sentencing hearing.
Choosing to forgo a continuance request and instead allow Ali an immediate opportunity
to respond to the information at the hearing falls within the tactical and strategic decisions
of trial counsel that this court will not second-guess. State v. Bailey, 10th Dist. No. 04AP-
553, 2005-Ohio-4068, ¶ 26 (failing to request a continuance after surprise witness
testimony did not amount to ineffective assistance of counsel, as "[d]ebatable strategic and
tactical decisions may not form the basis of a claim for ineffective assistance of counsel,
even if a better strategy had been available"). The trial court gave Ali two separate
opportunities to respond to the details of the victim impact statement, and it was a matter
of strategic decision-making by trial counsel to choose not to further highlight the
information by requesting a continuance.
       {¶ 45} Ali also fails to show how he was prejudiced by his counsel's failure to request
a continuance. Though he argues on appeal that a continuance would have provided him
time to investigate the allegations of the victim, his implication that he would have been
able to effectively undermine the victim's credibility following a continuance is nothing
more than speculation. Ali points to nothing in the record demonstrating that there is a
reasonable probability that the result of the proceedings would have been different if trial
counsel had requested additional time to investigate the victim's statement. Bailey at ¶ 27.
For these reasons, Ali's trial counsel's failure to request a continuance of the sentencing
proceedings will not substantiate a claim of ineffective assistance of counsel.
       C. Failing to Object to Sentence
       {¶ 46} Ali's third instance of alleged ineffective assistance of counsel is his trial
counsel's failure to object to the imposition of a prison term rather than community control
for his fifth-degree felony receiving stolen property conviction. Similarly, Ali's fourth and
Nos. 18AP-935, 18AP-936, and 18AP-938                                                            17


final instance of alleged ineffective assistance of counsel is his trial counsel's failure to object
to the imposition of consecutive sentences.
       {¶ 47} Ali's arguments reflect the arguments he made under his second and third
assignments of error on appeal. Because Ali's trial counsel failed to object to the trial court's
imposition of prison time rather than community control and the imposition of consecutive
sentences, we reviewed Ali's second and third assignments of error under a plain error
standard, and, in disposing of those arguments, we concluded Ali was unable to
demonstrate plain error. " '[W]here the failure to object does not constitute plain error, the
issue cannot be reversed by claiming ineffective assistance of counsel.' '' State v. Roy, 10th
Dist. No. 14AP-223, 2014-Ohio-4587, ¶ 20, quoting State v. Carson, 10th Dist. No. 05AP-
13, 2006-Ohio-2440, ¶ 51. Having previously held, in addressing Ali's second and third
assignments of error, that the trial court did not plainly err when it imposed a prison term
for his fifth-degree felony receiving stolen property conviction or in imposing consecutive
sentences, we conclude Ali's argument in this regard fails to satisfy the second prong of the
Strickland test.
       {¶ 48} Thus, because Ali cannot satisfy the Strickland test under any of his four
instances of alleged ineffective assistance of counsel, Ali's claim of ineffective assistance of
counsel must fail. Accordingly, we overrule his fourth and final assignment of error.
VII. Disposition
       {¶ 49} Based on the foregoing reasons, the trial court did not abuse its discretion or
deprive Ali of due process in permitting victim impact statements during the sentencing
hearing under R.C. 2930.14(B), the trial court did not plainly err in imposing a prison term
rather than community control for fifth-degree felony receiving stolen property, the trial
court did not plainly err in imposing consecutive sentences, and Ali did not receive the
ineffective assistance of counsel. Having overruled Ali's four assignments of error, we
affirm the judgments of the Franklin County Court of Common Pleas.
                                                                            Judgments affirmed.

                            KLATT, P.J., and NELSON, J., concur.